         Case 5:18-cr-00348-LHK Document 26 Filed 01/09/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            JUDGE LUCY H. KOH, PRESIDING
                                     CRIMINAL MINUTES


   UNITED STATES OF AMERICA v. BRANDON CHARLES GLOVER,
                     VASILE MERECRE
                                     5:18-CR-00348-LHK


             Court Proceedings: Status Conference, Wednesday, January 09, 2019
              Location/Time in Court: Courtroom 7, 9:22-9:26 a.m. (4 minutes)

                             Courtroom Deputy: Elizabeth Garcia
                               Court Reporter: Summer Fisher
                                Interpreter: None requested

           Representing Plaintiff: Susan Knight for the United States of America
    Representing Defendant: Albie Jachimowicz and Carleen Arlidge for Brandon Glover
                  Doron Weinberg and Ron Gainer for Vasile Mereacre


Hearing held. Defendants present and out of custody.

The Court heard motions from Defense counsel to permit the defendants to waive travel for
defendants to physically appear for the next hearing date. The Court granted the request and
ordered that the defendants appear by telephone. Counsel for defendants to arrange the necessary
CourtCall appearances.

The Court continued the matter as to both defendants to March 13, 2019 at 9:15 a.m. for Further
Status hearing.

The Court GRANTED the parties’ motion for a continuance. Per 18 U.S.C. §3161(h)(7)(A), the
Court found the ends of justice served in granting the continuance outweighed the best interests
of the public and the defendants in a speedy trial, and excluded time from January 9, 2019
through and including March 13, 2019. The reason for the finding was that failure to grant the
continuance would deny the parties reasonable time for effective preparation, taking into account
the exercise of due diligence, continuity of counsel, and for additional reasons as stated on the
record, per 18 U.S.C. §3161(h)(7)(B)(iv).

Court adjourned.
